ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 4/20/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application 16/715173 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-7, 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The cited references, Watanabe in view of Har-Zion, discloses a network device comprising: a processing resource, a non-transistory machine readable storage medium comprising instructions to receive a first signal in 5 GHz band; generate a second signal in 6 GHz band; select a first filter or a second filter to be applied to the first signal in the 5 GHz band, wherein the first filter allows a lower frequency band to pass than the second filter in the 5 GHz band; select a third filter or a fourth filter to be applied to the second signal in the 6 GHz band, wherein the third filter allows a lower frequency band to pass than the fourth filter in the 6 GHz band, apply the selected first or second filter to the first signal and the selected third or fourth filter to the second signal, but does not disclose the second filter achieves at least a 50 dB rejection in a transition gap of 200 MHz, nor would it have been obvious to combine the prior art of record thus the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Hasnain US 2021/0184707, Hanaoka US 11,196,451, Liu US 10,720,971, Ichitsubo US 10,027,287, each discloses network device with a plurality of filters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238. The examiner can normally be reached M-F: 10am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donovan Lincoln can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843